 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 1 of 10 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

SYLVIA MARIE LONGMIRE,
an individual,

      Plaintiff,
                                          CASE NO: 3:19-CV-933
vs.

MARRIOTT INTERNATIONAL, INC.

     Defendant.
__________________________________/

                                  COMPLAINT

      Plaintiff, Sylvia Marie Longmire (“Plaintiff”) by and through the

undersigned counsel, hereby files this Complaint and sues MARRIOTT

INTERNATIONAL, INC., for injunctive relief, attorney’s fees and costs pursuant

to 42 U.S.C. §12181 et seq., (“Americans with Disabilities Act” or “ADA”) and

alleges:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.


                                          1
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 2 of 10 PageID 2




      2.     Venue is proper in this Court, the Middle District of Florida, pursuant

to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court for the

Middle District of Florida.

      3.     Plaintiff, Sylvia Marie Longmire (hereinafter referred to as

“Longmire”) is a resident of Sanford, Florida and is a qualified individual with a

disability under the ADA. Longmire has what constitutes a “qualified disability”

under the Americans with Disabilities Act of 1990, (“ADA”) and all other

applicable Federal statutes and regulations to the extent that she has multiple

sclerosis and requires the use of a wheelchair for mobility.

      4.     Prior to filing suit, Longmire who is a travel agent and the sole

proprietor of a travel agency specializing in wheelchair accessible vacations,

visited the Defendant’s website at issue in this matter, to wit: https://residence-

inn.marriott.com, and was denied equal access to Defendant's goods, services and

lodging due to its lack of compliance with the ADA.

      5.     Specifically, Longmire made reservations on https://residence-

inn.marriott.com in June of 2019 at a Residence Inn in Amelia Island in Nassau

County, Florida, for a wheelchair accessible guest room. Upon arriving at the

property, she was told that no wheelchair accessible guest room was available and




                                          2
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 3 of 10 PageID 3




that she was not guaranteed a wheelchair accessible room unless she telephoned to

confirm the internet reservation.

      6.     Subsequently, when reserving a room at a Residence Inn in

Minneapolis from her home in Sanford, Florida, on July 29, 2019, Longmire

called since https://residence-inn.marriott.com did not show any available

wheelchair accessible guest rooms. Longmire was told on the phone that she had

to reserve a regular room online and then call to have a wheelchair accessible room

assigned to her reservation.

      7.     Longmire continues to desire and intends to visit the Defendant’s

website on an almost daily basis, but continues to be denied full and equal access

due to Defendant's failure to comply with the ADA regarding the availability of

reservations for accessible accommodations via its website, https://residence-

inn.marriott.com.

      8.     The Defendant, MARRIOTT INTERNATIONAL, INC., is a foreign

corporation registered to do business and, in fact, conducting business in the State

of Florida. Upon information and belief, said defendant (hereinafter referred to as

“Marriott”) is the owner, lessee and/or operator of the Residence Inn hotels located

on Amelia Island and in Minneapolis, Minnesota (hereinafter jointly referred to as

“Hotels,”) that operate within the United States and, one of which, specifically


                                         3
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 4 of 10 PageID 4




operates within the Middle District of Florida. Defendant is also the owner, lessee

and/or operator of the online reservations website at issue, https://residence-

inn.marriott.com.

      9.    Defendant's Hotels are public accommodations and include places of

lodging as defined by the ADA. Defendant also provides to the public its website,

https://residence-inn.marriott.com. Defendant's website provides access            to

Defendant’s array of services, including information that enables a person to learn

what services Defendant has to offer potential customers including descriptions of

its amenities and services that enable a user to obtain general information about

particular topics and specific information about what Defendant offers, and many

other benefits related to these facilities and services.      Defendant's website,

https://residence-inn.marriott.com, is a service, privilege, advantage, and

accommodation of Defendant’s Hotels that is heavily integrated with these Hotels.

      10.   All events giving rise to this lawsuit occurred in the Middle District of

Florida.

                    COUNT I - VIOLATION OF THE ADA

      11.   On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its


                                         4
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 5 of 10 PageID 5




requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Hotels

owned by Marriott are a place of public accommodation in that they are an "inn,

motel, or other place of lodging" operated by a private entity that provides goods

and services to the public.

      13.    Defendant, Marriott, has discriminated and continues to discriminate

against the Plaintiff, and others who are similarly situated, by denying access to,

and full and equal enjoyment of goods, services, facilities, privileges, advantages

and/or accommodations to the Hotels in derogation of 42 U.S.C §12182(a).

      14.    Under Section 302(b)(2) of Title III of the ADA, unlawful

discrimination also includes, among other things: “a failure to make reasonable

modifications in policies, practices, or procedures, when such modifications are

necessary to afford such goods, services, facilities, privileges, advantages, or

accommodations to individuals with disabilities, unless the entity can demonstrate

that making such modifications would fundamentally alter the nature of such

goods, services, facilities, privileges, advantages or accommodations”; and “a

failure to take such steps as may be necessary to ensure that no individual with a

disability is excluded, denied services, segregated or otherwise treated differently


                                         5
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 6 of 10 PageID 6




than other individuals because of the absence of auxiliary aids and services, unless

the entity can demonstrate that taking such steps would fundamentally alter the

nature of the good, service, facility, privilege, advantage, or accommodation being

offered or would result in an undue burden”. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

“A public accommodation shall take those steps that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of

auxiliary aids and services, unless the public accommodation can demonstrate that

taking those steps would fundamentally alter the nature of the goods, services,

facilities, privileges, advantages, or accommodations being offered or would result

in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a).

"In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and

independence of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).

      15.    Defendant's website, https://residence-inn.marriott.com, does not

allow individuals with disabilities to make reservations for accessible guest rooms

during the same hours and in the same manner as individuals who do not need

accessible rooms in contravention of 28 CFR 36.302(e)(1)(i).




                                          6
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 7 of 10 PageID 7




      16.    Defendants website, https://residence-inn.marriott.com, does not

identify and describe accessible features in its guest rooms offered through its

online reservations service in enough detail to reasonably permit individuals with

disabilities to assess independently whether a given guest room meets his or her

accessibility needs in contravention of 28 CFR 36.302(e)(1)(ii).

      17.    When making online reservations for accessible accommodations,

Defendant has not taken any steps to ensure that accessible guest rooms are held

for use by individuals with disabilities until all other guest rooms of that type have

been rented and the accessible room requested is the only remaining room of that

type, in contravention of 28 CFR 36.302(e)(1)(iii).

      18.    When making reservations via Defendant's website, https://residence-

inn.marriott.com, Defendant does not guarantee that the specific accessible guest

room reserved through its reservations service is held for the reserving customer,

regardless of whether a specific room is held in response to reservations made by

others, in contravention of 28 CFR 36.302(e)(1)(v).

      19.    The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Hotels owned by

MARRIOTT. Prior to the filing of this lawsuit, Plaintiff personally visited the

Hotels at issue in this lawsuit, both in person and via its website, https://residence-


                                           7
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 8 of 10 PageID 8




inn.marriott.com, and has called its telephone reservation line, and was denied full

and equal access to the benefits, accommodations and services of the Defendant’s

premises and therefore suffered an injury in fact as a result of the barriers to access

that continue to exist.

      20.    In addition, Plaintiff continues to desire and intends to book

accessible accommodations on https://residence-inn.marriott.com, but continues to

be injured in that she is unable to do so in the same manner as those who do not

require accessible accommodations and continues to be discriminated against due

to the barriers to access in Defendant's reservations system and with regard to its

website, https://residence-inn.marriott.com, which remain at the Hotels in violation

of the ADA. Longmire has now and continues to have reasonable grounds for

believing that she has been and will be discriminated against because of the

Defendant’s continuing deliberate and knowing violations of the ADA.

      21.    To date, the barriers to access and other violations of the ADA still

exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA.

      22.    Defendant’s actions constitute intentional discrimination against

Plaintiff on the basis of a disability in violation of the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is


                                           8
 Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 9 of 10 PageID 9




inaccessible to Plaintiff in that it does not serve customers who require accessible

accommodations; maintains the website in this inaccessible form; and has failed to

take adequate actions to correct these barriers even after being notified of the

discrimination that such barriers cause, which were explicitly outlined in the 2010

amendments to the ADA in 28 CFR 36.301(e)(1)(i)-(v).

      23.    Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R.

§36.304, MARRIOTT was required to make its Hotels, places of public

accommodation, accessible to persons with disabilities by January 28, 1992. To

date, Marriott has failed to comply with this mandate.

      24.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action.       Plaintiff is entitled to have her reasonable

attorney’s fees, costs and expenses paid by Marriott pursuant to 42 U.S.C. §12205.

      25.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against Marriott and

requests the following injunctive and declaratory relief:


                                           9
Case 3:19-cv-00933-TJC-JBT Document 1 Filed 08/13/19 Page 10 of 10 PageID 10




           A.    That the Court declare that the website, https://residence-
                 inn.marriott.com, owned and administered by Defendant is
                 violative of the ADA;

           B.    That the Court enter an Order directing Defendant to alter
                 its website, https://residence-inn.marriott.com, and its
                 reservations system to make them accessible to and
                 useable by individuals with disabilities to the full extent
                 required by Title III of the ADA;

           C.    That the Court enter an Order directing Defendant to
                 evaluate and neutralize its policies and procedures towards
                 persons with disabilities for such reasonable time so as to
                 allow them to undertake and complete corrective
                 procedures;

           D.    That the Court award reasonable attorney’s fees, costs
                 (including expert fees) and other expenses of suit, to the
                 Plaintiff; and

           E.    That the Court award such other and further relief as it
                 deems necessary, just and proper.

     Dated this 13th day of August, 2019

                              Respectfully submitted,

                              By:   /s/ Gene Zweben
                                    Gene Zweben, Esq.
                                    FL Bar No.:0088919
                                    Zweben Law Group, PA
                                    532 Colorado Ave.
                                    Stuart, FL 34994
                                    Telephone: 772-223-5454
                                    Email: gene@zwebenlawgroup.com




                                      10
